
	
		I
		111th CONGRESS
		2d Session
		H. R. 5733
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2010
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To permit health care providers to disclose certain
		  protected health information to law enforcement officials.
	
	
		1.Short titleThis Act may be cited as the
			 Ed Thomas Act of 2010.
		2.Disclosure of
			 certain patient information to law enforcement officials
			(a)In
			 generalIf—
				(1)an individual is
			 accompanied by a law enforcement official at the time such individual seeks
			 care from a covered entity;
				(2)such official provides to such entity a
			 request, in writing, that the entity disclose to the official protected health
			 information relating to such individual; and
				(3)such written request is made during the
			 period that begins when such individual seeks such care and ends 24 hours after
			 such individual is discharged from such care or otherwise stops receiving such
			 care,
				section
			 164.512(f)(1) of title 45, Code of Federal Regulations, shall apply to the
			 disclosure of such information (including the date of discharge) to the law
			 enforcement agency that employs such official by a covered entity in the same
			 manner that such section applies to the disclosure of information by a covered
			 entity in response to administrative requests.(b)RegulationsNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 promulgate regulations to carry out this section.
			
